     Case 2:19-cv-08536-SB-JDE Document 47 Filed 12/16/20 Page 1 of 2 Page ID #:300



 1                                                         December 16, 2020

 2                                                              VPC
 3
                                                              JS-6
 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     Kendrick C. Azubuike,                           Case No: 2:19-cv-08536-SB-JDE
12
                  Plaintiff,                         ORDER RE: JOINT
13
           vs.                                       STIPULATION OF DISMISSAL
14                                                   OF DEFENDANT CITY OF
     City of Santa Monica; Officer Kevin             SANTA MONICA
15
     Bacarella; Officer Timothy Fink and
16
     DOES 1 through 10 inclusive,
17
                  Defendants.
18

19

20

21

22
           Pending before this Court is a Joint Stipulation of Dismissal of Defendant
23
     Officers. The parties request this Court to dismiss the complaint against Defendant
24
     City of Santa Monica with prejudice. After reviewing the stipulation, the Court
25
     finds good cause. Therefore,
26

27

28




                                               -1-
                 [PROPOSED] ORDER RE: STIPULATION TO DISMISS DEFENDANT OFFICERS
     Case 2:19-cv-08536-SB-JDE Document 47 Filed 12/16/20 Page 2 of 2 Page ID #:301



 1
            IT IS HEREBY ORDERED that this Complaint against Defendants CITY
 2
     OF SANTA MONICA is dismissed with prejudice.
 3

 4

 5
     Dated: December ___,
                      16 2020                     _________________________
 6                                                Honorable Stanley Blumenfeld, Jr.
 7                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              -2-
                [PROPOSED] ORDER RE: STIPULATION TO DISMISS DEFENDANT OFFICERS
